CARCHMAN, J.A.D.
(concurring).
I concur with the majority opinion reversing the dismissal of plaintiffs’ complaint. I also agree with the majority that defendants’ transparent attempt to avoid compliance with our earlier determination was properly the subject of plaintiffs’ complaint and must now be addressed by way of remedy by the trial judge. I further agree with the majority that the restriction does not preclude defendant from constructing an outbuilding to house a ear and that such use should be restricted to that purpose and not the ancillary uses obviously incorporated in the “garage” constructed by defendants.
The trial judge’s ruling was narrow. She incorrectly determined that the structure was a garage, a determination that has now been put to rest; however, she did not address the question of how many ears can be accommodated in the garage.
The majority, in dicta, has resolved that issue and suggested that defendants may now construct a garage to house three cars notwithstanding that the dwelling incorporates a two-car garage. *97I suggest that the issue of quantum of car capacity should be first addressed by the trial judge as part of the remand to determine remedy, and our consideration of the issue is premature.
Since the majority addresses the issue, I offer a different view. I would read the restriction as limiting the total garage space on the premises to three cars. I reach this conclusion by considering the entire deed restriction which provides:
That no outbuilding of any kind or character, other than a garage for not more than three cars, shall be erected upon any lot or plot, which said garage shall be used only as a private garage incidental to the dwelling on the same plot, or may be connected with the dwelling and shall in any event be of a design in keeping with the design of the dwelling, and if built separate from the dwelling shall be located at least seventy-five feet from the street line.
As I read the restriction, the grantor permitted a garage on the premises to house three cars. Two alternatives are available for construction of the garage, either as an outbuilding (the first disjunctive clause of the restriction) or a garage connected to the house (the second disjunctive clause). Defendants here constructed their house with a two-car garage “connected with the dwelling” and have erected an outbuilding which contains space for an additional two cars. The interpretation offered by the majority dicta suggests that the owner may now house three cars in the outbuilding thus permitting the housing of five cars on the premises.
I acknowledge that restrictive covenants must be strictly construed and ambiguities resolved in favor of the homeowner’s use of the property, ante at 95, 799 at A.2d 658-59; however, restrictions must also be read so that the result reflects both the intent of the grantor and common sense reality. This restriction reflects an accommodation by the grantor to allow the owner to house cars either in a garage attached to the dwelling or an outbuilding. I fail to perceive that the language or a reasonable interpretation of the restriction would support the housing of five cars on the premises when the grantor specifically identified three. The critical concern of the grantor was whether the garage was attached to or separate from the dwelling and if separate, limiting *98its size. Under the analysis offered by the majority, an owner could construct a three-car garage attached to the dwelling and then an outbuilding to house yet another three cars. The use of the disjunctive “or” in setting forth the alternative garage structures leads me to conclude that the operative number is three not three plus whatever is constructed as a connection to the dwelling.
I urge that this issue be first addressed by the trial judge as she determines an appropriate remedy to satisfy our determination that the present structure violates the restrictive covenant.